The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Coolidge, Wall, Womsley & Lombard Co., L.P.A., Jeffrey D. Snyder and Nicholas E. Davis, Jr., for appellant.
Betty D. Montgomery, Attorney General, and Erica L. Armbrust, Assistant Attorney General, for appellee Industrial Commission of Ohio.
E.S. Gallon & Associates and Richard M. Malone, for appellee Ernest Sizemore.